Citation Nr: 9930692	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for grand mal 
epilepsy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  This appeal ensues from an October 1996 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.  The veteran appealed 
that decision to the Board of Veterans' Appeals (BVA or 
Board), and the case was referred to the Board for appellate 
review.  In August 1998 the Board remanded the case to the RO 
for the issuance of a Supplemental Statement of the Case, and 
the case has now been returned to the Board for appellate 
review.  


FINDING OF FACT

The veteran is not shown to have had at least one major 
seizure in the last six months or two in the last year, or to 
have averaged at least five to eight minor seizures weekly.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
grand mal epilepsy have not been met.  38 U.S.C. A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Codes 8910 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
grand mal epilepsy does not reflect accurately the severity 
of his symptomatology.  The veteran's allegation that he is 
entitled to an increased evaluation for grand mal epilepsy, 
standing alone is sufficient to establish a well-grounded 
claim for a higher evaluation under 38 U.S.C.A. § 5107(a) 
(West 1991).  Having examined the record in support of this 
claim, the Board is also satisfied that the VA has fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The RO has assigned the veteran a 10 percent evaluation for 
epilepsy, grand mal from February 1970 and a 20 percent 
evaluation from August 1989.  The RO assigned these 
evaluations on the basis of a VA examination report dated May 
1990 and clinical records and outpatient treatment reports 
from January 1971 through February 1990.  In a claim filed in 
August 1996, the veteran requested an increased evaluation, 
because he was experiencing grand mal seizures at night, 
experiencing smelling seizures one to three times per day and 
he indicated that he was having difficulty maintaining 
employment because of the effects of his seizure medication.  

A May 1990 VA examination report reveals that the veteran 
reported that he had suffered three grand mal seizures, all 
nocturnal, and that he experienced grand mal seizures with 
uncinate aura on the average of three times per week.  
However, his grand mal seizures seemed to be well controlled 
with medication.  The veteran was diagnosed with nocturnal 
grand mal epilepsy and associated uncinate seizures.  

The veteran underwent another VA examination in October 1996.  
The examination report shows that the veteran reported tonic 
and clonic seizures, frequently introduced by an olfactory 
aura.  He stated that he averaged two grand mal seizures per 
year, usually occurring in his sleep.  He also gave a history 
of uncinate olfactory aura.  He indicated that his seizures 
were associated with nausea, vomiting, loss of sphincter 
control and disorientation.  The veteran was diagnosed with 
major motor seizures with uncinate aura.  

Clinical records from February 1990 through November 1996 
reflect that from February 1990 through May 1992, the 
veteran's seizure condition was stable and controlled by 
medication.  In June 1995, the veteran reported that he had 
not experienced any major seizures in twelve years.  In 
August 1996, the veteran reported that he experienced times 
of "giving out" in the afternoon, when he was unable to 
function until he was able to rest for one to two hours.  
However, these periods of "giving out," were not classified 
as seizures.  The treatment records also reflect that the 
veteran continued to suffer from uncinate aura seizures, but 
not from major or minor seizures.  In November 1996, the 
veteran reported experiencing almost daily partial smelling 
seizures, with associated nausea and dizziness.  

In January 1997, Eugene R. Adelmann, M.D., a neurologist, 
examined the veteran.  At that time, the veteran gave a 
history of an idiopathic seizure disorder with both nocturnal 
and generalized seizures, and complex partial seizures.  The 
veteran indicated that during his nocturnal seizures, he 
usually bites his tongue, but did not have incontinence.  The 
veteran reported that he had not experienced a generalized 
nocturnal seizure in two years and that he has smelling 
seizures anywhere from two to four times per day, or he may 
go for weeks without experiencing such a seizure.  He stated 
that these seizures are usually associated with nausea and 
dizziness and that they were becoming more frequent.  
Subjectively, the veteran reported experiencing seizures two 
to three times per morning and sometimes at night.  The 
veteran was diagnosed with idiopathic seizure disorder with 
both nocturnal and generalized clonic tonic seizures and 
complex partial seizures, the latter seizures incompletely 
controlled.  

In June 1997, the veteran testified that he continued to 
experience nocturnal grand mal seizures and smelling seizures 
during the day.  In conjunction with the smelling seizures, 
the veteran stated that he experiences fatigue, nausea and 
dizziness.  The veteran also testified that he continues to 
take medication to control his seizures.

In February 1997, the veteran advised a VA physician that he 
had not experienced any grand mal seizures in over a year.  
In December 1997, the veteran underwent a VA examination in 
connection with a separate claim for headaches.  However, the 
examination report reflects that the VA examiner diagnosed 
the veteran with juvenile myoclonic epilepsy.  Finally, one 
of the most recent treatment records in the file, dated May 
1998, reflects that the veteran reported that he had been 
doing well without further seizures.  

The RO evaluated the veteran's epilepsy, grand mal as being 
20 percent disabling pursuant to Diagnostic Code 8910.  
Diagnostic Code 8910 provides that epilepsy, grand mal, is to 
be rated under the general rating formula for major seizures.  
Diagnostic Code 8910 provides for a 20 percent evaluation 
where the claimant has suffered at least 1 major seizure in 
the last 2 years; or at least 2 minor seizures in the last 6 
months.  A 40 percent evaluation is warranted where the 
claimant has experienced at least 1 major seizure in the last 
6 months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly.  Under the general rating formula, a 
major seizure is defined as being characterized by the 
general tonic-clonic convulsion with unconsciousness.  A 
minor seizure is defined as consisting of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).

Based upon the aforementioned evidence, the Board concludes 
that the evidence does not support a schedular evaluation in 
excess of 20 percent for grand mal epilepsy.  A review of the 
pertinent medical evidence of record reflects that the 
veteran has not suffered a grand mal seizure for 
approximately three to four years.  Further, while the 
veteran continues to suffer from frequent smelling seizures, 
the evidence does not show that his seizures are manifested 
by such symptoms as brief interruptions in consciousness, 
conscious control associated with staring, rhythmic blinking 
of the eyes, nodding of the head ("pure" petit mal), sudden 
jerking movements of the arms, trunk, or head (myoclonic 
type), or sudden loss of postural control (akinetic type).  
Rather, the veteran's smelling seizures are manifested by 
fatigue, nausea and dizziness.  

While the veteran has reported at times that he experience 
seizure activity of a frequency which would warrant a higher 
evaluation, such statements must be compared with the 
contemporaneous statements made to treating physicians which 
indicate that the veteran has not had seizure activity in 
years.  The Board finds that the statements regarding the 
veteran's seizure activity made to treating physicians have a 
somewhat greater probative value since an accurate history 
was need by those physicians in order to effectively treat 
the veteran.  Therefore, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for a 20 percent evaluation pursuant to Diagnostic 
Code 8910 and the veteran's claim for a higher evaluation 
must be denied.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  While the evidence of 
record may show that the veteran's disability interferes with 
some employment activities, the evidence does not show that 
the disability has resulted in marked interference with the 
veteran's employment activities, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  
Consequently, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).   

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran in offering his testimony, nor does 
the Board in any manner doubt that the veteran's seizure 
disability results in significant impairment.  However, under 
the applicable diagnostic criteria, which the Board must 
consider, the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent at this time.  
It follows that the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  

 
ORDER

An evaluation in excess of 20 percent for grand mal epilepsy 
is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

